950 A.2d 1287 (2008)
287 Conn. 911
L. Lynne HALL
v.
Stanley BERGMAN et al.
No. 18155.
Supreme Court of Connecticut.
Decided May 21, 2008.
Rene Gerard Martineau, Wallingford, in support of the petition.
*1288 The petition by the defendant Stuart Cohn for certification for appeal from the Appellate Court, 106 Conn.App. 660, 943 A.2d 515 (2008), is granted, limited to the following issue:
"Did the Appellate Court properly affirm the trial court's order setting aside the jury verdict?"
KATZ and SCHALLER, Js., did not participate in the consideration or decision of this petition.
The Supreme Court docket number is SC 18155.